Carleton Harris, Chief Justice, dissenting*. I recognize that there are two sides to the question here presented, but because of. the fact that the law favors determination of cases on the merits, rather than on technicalities of procedure, I would affirm the Circuit Court in its holding that the notice of appeal herein is adequate. In Wilhelm v. McLaughlin, 228 Ark. 582, 309 S. W. 2d 203, decided in 1958, the Chancellor, at the conclusion of the trial, delivered a comprehensive oral opinion, determining the issues which had been presented. Shortly thereafter, Wilhelm filed a notice of appeal, but this notice was given several days before the decree itself was signed. Thereupon, McLaughlin contended that the appeal notice had not been properly given, the contention being that the notice had to be given after the entry of the decree. This court held that the notice was sufficient, stating: a* * * jVLa.xiy* situations may be conceived in which needless hardship would result from an inflexible rule nullifying every notice of appeal filed before the'entry of the judgment.* * * “* * * The decisions of the state courts, construing statutes having some similarity to ours, are not in harmony, but we prefer the view that gives effect to a notice of appeal such as that filed by these appellants. “In a case like this one the Supreme Court of Washington explained its position with these words: ‘The statutes g’overning appeals should be liberally construed, to the end that parties may have a review by this court of the rulings of the superior courts when they so desire. The appeal statute thus construed will require us to give force to a notice of appeal given after the court had announced its decision, although it was before the signing and entering of the formal judgment. For some purposes the judgment may not be complete until thus signed and entered, but, after such announcement, it was so far complete as to sustain a notice of appeal.’ ” Our statute was patterned after Buie 73(b) of tbe Federal Buies of Civil Procedure, and there are numerous federal cases in which a liberal interpretation is given to the rule under consideration, in order that the right of appeal might be preserved. I see no point, however, in mentioning these cases, since I deem our own case, Wilhelm v. McLaughlin, supra, to be controlling in the matter at hand. I therefore respectfully dissent.